Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 7, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146215 & (15)(16)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  GEORGE RODRIGUEZ a/k/a GEORGE                                                                             Brian K. Zahra,
  RODRIGUES, and MARY RODRIGUEZ,                                                                                       Justices
           Plaintiffs-Appellants,
  v                                                                  SC: 146215
                                                                     COA: 312626
                                                                     Wayne CC: 12-002377-CH
  BANK OF AMERICA,
           Defendant-Appellee,
  and
  MERS, QUICKEN LOANS, and WAYNE
  COUNTY,
            Defendants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 1, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions to
  stay and waive bond are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 7, 2012                    _________________________________________
         t1204                                                                  Clerk